UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7284


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WALTER LEWIS, JR., a/k/a Skeet,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:07-cr-00005-FPS-JES-1)


Submitted:    October 14, 2008              Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Lewis, Jr., Appellant Pro Se.        John Castle Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Walter Lewis, Jr., appeals the district court’s order

denying his motion for modification of sentence pursuant to 18

U.S.C. § 3582(c)(2) (2000).            We have reviewed the record and

find    no   reversible    error.      Accordingly,       we    affirm    for    the

reasons stated by the district court.             United States v. Lewis,

No.    5:07-cr-00005-FPS-JES-1      (N.D.W.   Va.     July      1,     2008).     We

dispense     with   oral    argument    because     the        facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED




                                       2